Title: John Adams to Abigail Adams Smith, 1 May 1794
From: Adams, John
To: Smith, Abigail Adams


          
            My Dear Daughter:
            Philadelphia, May 1, 1794.
          
          Whether we shall preserve peace, or be involved in war, is a problem, not easily solved; but I think we shall preserve our neutrality another year, and after that I presume that Great Britain will be weary enough with her war against France.
          In the improbable case of a war, however, it would not be easy to take New-York, and it would be still more difficult to keep it. So large a fleet and so numerous an army must be employed, that I see not where the English can obtain them. They are in too much danger at home, to send away their defence to America.
          I know not who are “honoured with the attention of the President;” but if any one has, to the neglect of the Baron, I am very sorry for it.
          Mr. Jay is to carry no sword, that I know of, offensive or defensive; he is to require justice, and I hope will obtain it: if not, as he is generally thought to be a man of as much political prudence as any in our States, the people will be satisfied that nothing has been neglected or omitted by government, which ought to have been done in the way of negotiation.
          The English Parliament will support the war another year, but they cannot continue it more than two years longer. Their finances, manufactures, and commerce, will not bear the burthen more than that term.
          I am not able to say when I shall return. I hope Congress will rise the week after next, but cannot depend upon it. Whether I shall go by water from this city to Boston, or only from New-York to Rhode Island, I know not; but my family and affairs are suffering, as well as myself, so much, that I shall not lose a moment’s time in returning.
          My love to Colonel Smith and the children. Let me entreat you, my dear, to devote yourself to the education of those promising boys, and to the formation of their minds to study and to business. Men of pleasure, in all countries, are contemptible beings; men of science and literature, and men of business, only, are respectable, in this country especially.
          I am, my dear child, / Your affectionate father,
          
            John Adams.
          
        